DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest an apparatus for inspecting a stack assembly that includes a plurality of fuel cell stacks and a fluid channel through which fluid is supplied into the plurality of fuel cell stacks, the apparatus comprising: a frame; a conveyor installed in the frame and configured to carry the stack assembly in a predetermined direction of movement to locate the stack assembly in a predetermined inspection position; a masking mechanism installed in the frame and configured to mask a fluid inlet and a fluid outlet of the stack assembly to seal the fluid channel of the stack assembly from outside the stack assembly; and a gas injection mechanism installed in the frame and configured to inject an inspection gas into the fluid channel of the stack assembly to inspect a sealing state of the fluid channel in the stack assembly, in a state in which the stack assembly is sealed by the masking mechanism.  The prior art also fails to teach the apparatus described above, which also includes a controller including at least one processor and a memory connected to the at least one processor and configured to store a plurality of instructions, wherein the instructions, when executed, cause the processor to: control the conveyor to locate the stack assembly in a predetermined inspection position; control the masking mechanism to mask a fluid inlet .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722